Citation Nr: 1504362	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  12-32 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Eligibility for the Veterans Retraining Assistance Program (VRAP).



ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION


The Veteran served on active duty from June 1991 to December 1995, and from May 1996 to April 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Board remanded this case to the RO for additional development in January 2014.  The requested development having been completed on remand, the case has been returned to the Board for appellate consideration.


FINDING OF FACT

The Veteran was discharged from his last period of active service from May 1996 to April 2000, with a bad conduct discharge due to misconduct (drug abuse) and a general court martial.


CONCLUSION OF LAW

The character of the Veteran's last discharge from service is a bar to qualification for VRAP.  38 U.S.C.A. § 5303 (West 2014); 38 C.F.R. §§ 3.1(d), 3.12 (2013); VOW to Hire Heroes Act of 2011, Pub. L. No. 112-56, 125 Stat. 713, § 211(e)(1)(B) (Nov. 21, 2011). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Because this case involves a legal question regarding whether the appellant has legal standing to apply for VA benefits, the Veterans Claims Assistance Act (VCAA) is not applicable to this appeal.

The Veteran served on two periods of active duty: from June 1991 to December 1995; and from May 1996 to April 2000.  The Veteran received an honorable discharge from his first period of service.  The Veteran was discharged with a bad conduct discharge for his second period of service.  His DD Form 214 separation authority and separation code reflect that he was discharge for drug abuse and a general court martial  Service records show that the general court martial was held for various offenses under the Uniform Code of Military Justice (UCMJ), including larceny, forgery, failure to maintain funds, cocaine use, and making and uttering a false check.  The Veteran received 22 month confinement, a reduction in rate, forfeiture of pay and allowance, and the bad conduct discharge.  

The Veteran seeks to establish eligibility under the VRAP, Public Law 112-56.  The VRAP is a component of the VOW to Hire Heroes Act of 2011, passed by Congress, and signed into law by the President.  VRAP offers up to 12 months of training assistance to unemployed Veterans.  Participants may pursue an approved program of education offered by a community college or technical school that leads to an associate degree or a certificate (or other similar evidence of the completion of the program of education or training) and is designed to provide training for a high-demand occupation. 

Pursuant to the VRAP, an eligible Veteran must: be at least 35 but not more than 60 years old; be unemployed; have last been discharged under other than dishonorable conditions; not be eligible for any other VA education benefit programs; not be in receipt of VA compensation due to unemployability; and not be, or have been in the last 180 days, enrolled in a Federal or state job training program.  The program is limited to 45,000 participants from July 1, 2012 through September 30, 2012, and to 54,000 participants from October 1, 2012, through March 31, 2014.  Participants may receive up to 12 months of assistance equal to the monthly full-time payment rate under the Montgomery GI Bill-Active Duty program.

As noted, to participate in the VRAP, an eligible veteran is one who was last discharged from the Armed Forces under conditions other than dishonorable.  See VOW to Hire Heroes Act of 2011, Pub. L. No. 112-56, 125 Stat. 713, § 211(e)(1)(B) (Nov. 21, 2011).  Under governing law, a discharge or release from service is considered to have been issued under dishonorable conditions in certain circumstances as specified in 38 C.F.R. § 3.12(b) unless it is found that the person was insane at the time of committing the offense causing such discharge or unless otherwise specifically provided by statute.  There is no allegation of insanity in this case.

There are two types of character-of-discharge bars to establishing entitlement to VA benefits: "statutory bars" under 38 C.F.R. § 3.12(c) and "regulatory bars" under 38 C.F.R. § 3.12(d).  The circumstances of "statutory bars" as defined by 38 C.F.R. § 3.12(c).  Under that provision, benefits are not payable where the former service member was discharged or released, in pertinent part, by reason of a sentence of a general court martial.  

The Veteran maintains that he did not have a dishonorable discharge.  However, the provisions of 38 C.F.R. §3.12(c)(2) deem as dishonorable service discharge by reason of the sentence of a general court martial.  Moreover, and significantly, this type of discharge is a bar to VA benefits.  The Department of Defense (DOD) verified in March 2014 that the Veteran's discharge had not been upgraded.  The Board is not authorized to upgrade a military discharge.

Thus, the claim must be denied.  




							(Continued on the next page)

ORDER

Eligibility for VRAP is denied. 



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


